 In the Matter of ARIZONACHEMICAL COMPANYandCHEMICALWORKERSUNION No. 22645Case No. B-2572.-Decided June 14, 1941Jurisdiction:chemical products manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord union recognition until Board determined the appro-priateness of the claimed unit and certified the union as exclusive representa-tive of the employees in such unit ; election unnecessary to resolve question :majority designation by membership cards ; parties agreed to certification uponthe record.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees on an hourly basis, at the Company's Brownfield and O'Donnell,Texas, plants, excluding executive officers, superintendents, supervisors withthe right to hire and discharge, the office force, chemists and laboratoryworkers; no controversy as to.Mr. George W. Dupree,of Lubbock, Tex., for the Company.Mr. W. R. Williams,of San Antonio, Tex., for the Union.Mr. Marvin C. Wahl,of counsel to the Board.DECISION,ANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn April 1, 1941, the Chemical Workers Union No. 22645, hereincalled the Union, filed with the Regional Director for the SixteenthRegion (Fort Worth, Texas) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Arizona Chemical Company with plants located at Brown-field and O'Donnell, Texas, herein called the Company, and requestingan investigation and certi$cation of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On May 7, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.32 N. L. It. B., No. 121.'653 654DECISIONSOF NATIONAL LABORRELATIONS BOARDOn May 8, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on May 19, 1941, at Lubbock,Texas, before Clifford W. Potter, the Trial Examiner duly designatedby the Chief Trial Examiner. The, Company was represented bycounsel and the Union by its representative; both participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses and to introduce evidence was afforded all parties.No objections to the introduction of evidence or the rulings of theTrial Examiner were made by any of the parties. The Board hasreviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TILE BUSINESS OF THE COMPANYArizona Chemical Company is a Delaware corporation authorizedto transact business in the State of Texas: Its principal executiveoffices and main sales offices are located at'New York City.- The Com-pany operates plants at Brownfield and O'Donnell, Texas, said plantsbeing approximately 18 miles apart. It also has a plant in Florida,and mining rights in certain properties in Arizona.The Companyis engaged in the manufacture, sale, and distribution of salt cake(sodium sulphate).The raw materials used by the Company atitsBrownfield and O'Donnell plants are obtained in Texas ; all ofitsmanufactures, however, are shipped to points outside the State.It admits that it is subject to the jurisdiction of the, Board.11.THE ORGANIZATION INVOLVEDChemical Workers Union No. 22645 is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONPrior to filing its petition and on March 14, 1941, the Union wroteto the general manager of the Company advising that the Unionrepresented a majority of the employees of the Company employedat the Brownfield and O'Donnell plants and requested a conferencefor the purpose of collective bargaining.The Company by letter,and at the hearing, refused to recognize the Union as the sole bar-gaining agent for its employees until the Board determined theappropriateness of the claimed unit and certified the Union as theexclusive representative of the employees in such unit. ARIZO'N'A CI3ENIICAL COMPANY655A' report by a Field Examiner for the Board introduced in.evi-number of employees in the unit hereinafter found to be appropriate.'We find that a question has, arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that' the question concerning representation which hasarisen, occurring in-connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the' free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that all production and maintenance employeeson an hourly basis, at the Company's Brownfield and O'Donnell,Texas, plants; excluding executive officers, superintendents, super-visors with the right to hire and discharge, the office force, chemists,and laboratory workers constitute an appropriate unit for the pur-poses of collective bargaining.The Company did not dispute theappropriateness of the claimed unit.We find that all production and maintenance employees on anhourly basis, at the Company's Brownfield and O'Donnell, Texas,plants, excluding executive officers, superintendents, supervisors withthe right to hire and discharge, the office force, chemists, and labora-tory,workers ' constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employeesof the Company the, full benefit of the rightto self-organizationand to collective bargaining and otherwise' effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing the Company and. the .Union agreed that in theevent the Board found the unit requested by the Union to be ap-propriate itmight certify the Union as the exclusive- collectivebargaining representative for all the employees in such unit withoutan election.A report of a Field Examiner of the Board introducedinto evidence at the hearing stated that the Union had submitted tohim 41 cards authorizing' the Union to represent the signers for the'The evidence in support of the Union's claim to represent employees in the unit herein-after found to be appropriate is set forth in Section vI,infra. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes of collective bargaining, 38 of which cards bore genuineoriginal signatures of persons whose names appeared on the Com-pany's pay roll of April 5, 1941, 16,naming employees at theO'Donnell plant and 22 at the Brownfield plant. The report alsostated that all the cards were dated between March 17 and April 1,1941.The Union's authorization cards were available at the hearing.After examining them, the manager of the' Company testified thatthe names of 43 of the employees who had signed the Union's author-ization cards 2 appeared on its May 17, 1941, pay roll, which con-tained 44 names in all, and that the signatures on said authorizationcards appeared to be genuine.On the basis of the foregoing we find that the Union has beendesignated and selected by a majority of persons employed by theCompany in the unit herein found to be appropriate as the repre-sentative of such persons for the purposes of collective bargaining.It is therefore the exclusive representative of all the employees insuch unit for the purposes of collective bargaining, and we will socertify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF Liw1.A ,question affecting commerce has arisen concerning the repre-sentation of employees of Arizona Chemical Company, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.The production and maintenance employees on an hourly basis,at the Company's Brownfield and O'Donnell, Texas, plants, exclud-ing executive officers, superintendents, supervisors with the right tohire and discharge, the office force, chemists, and laboratory workersconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.3.Chemical Workers Union No. 22645 is the exclusive representa-tive of all the employees in such unit for the.purposes of collectivebargaining within the meaning of Section 9 (c) of the National -Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c), of the National Labor2By the time of the hearing,the Unionhad more signed authorization cards than it hadwhen it submitted the cards to the FieldExaminer. ARIZONA CHEMICAL COMPANY657Relations Act. and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIEDthatChemicalWorkersUnionNo.22645has been designated and selected by a majority of all production andmaintenance employees on an hourly basis,at the Company's Brown-field and O'Donnell, Texas, plants,excluding executive officers, super-intendents,supervisors with the right to hire and discharge, theoffice force,chemists,and laboratory workers as their representativefor the purposes of collective bargaining and that pursuant to theprovisions of Section9 (a) of the Act, Chemical Workers UnionNo. 22645 is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment,and other conditions of employment.